                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTINE CARRILLO,

                      Plaintiff,

v.                                                                 Civ. No. 19-531 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

                      Defendant.


      ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through November 21, 2019, to

serve her Motion to Reverse or Remand for a Rehearing with Supporting Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through January 20, 2020 to serve

his Response, and Plaintiff through February 3, 2020 to serve her reply.




                                             HONORABLE STEPHAN VIDMAR
                                             UNITED STATES MAGISTRATE JUDGE

Submitted and Approved By:
/s/ Katherine O’Neal
Katherine O’Neal
Michael Armstrong Law Office, LLC
Attorneys for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
(505) 890-9056
(505) 266-5860 fax
Email Approval on October 21, 2019
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                     2
